     Case: 1:17-cv-00377-JG Doc #: 356 Filed: 11/28/18 1 of 3. PageID #: 7175



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO

DERRICK WHEATT and LAURESE                    )
GLOVER,                                       )       No. 1:17-CV-377 &
                                              )       No. 1:17-CV-611 (consolidated)
               Plaintiffs                     )
                                              )
       v.                                     )       Judge James S. Gwin
                                              )
CITY OF EAST CLEVELAND, et al.                )
                                              )
               Defendants.                    )

             PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
                REQUEST TO DEFER JUDGMENT ON THE VERDICT

       Plaintiffs, Derrick Wheatt, Laurese Glover, and Eugene Johnson, through their attorneys,

hereby respectfully oppose Defendants’ Request to Defer Judgment on the Verdict Per FRCP 58

Until After Resolution of Post-Trial Motions [Dkt. 355]:

       1.      On November 15, 2018, the jury rendered general verdicts in favor of

Plaintiffs in this case, in the total amount of $15,000,000.00. See Dkt. 349.

       2.      Judgment on the verdicts should be promptly entered, because “[s]ubject

to Rule 54(b) and unless the court orders otherwise, the clerk must, without awaiting the

court’s direction, promptly prepare, sign, and enter the judgment when: (A) the jury

returns a general verdict ….” Fed. R. Civ. P. 58(b)(1)(A). Furthermore, “[t]he interests of

justice are best served by the District Court avoiding unnecessary delay in the entry of

judgment.” Jetero Const. Co., Inc. v. South Memphis Lumber Co., Inc., 531 F.2d 1348,

1352 (6th Cir. 1976).

       3.      Defendants argue that the Court should not enter judgment until the Court

considers their motion for reconsideration on denial of their Rule 50(a) motion and their

Rule 59 and/or Rule 60 motion. See Dkt. 355. They have it backwards. “[A] District
      Case: 1:17-cv-00377-JG Doc #: 356 Filed: 11/28/18 2 of 3. PageID #: 7176



Court’s disposition of an action is not final for purposes of appeal and for purposes of

various post-judgment motions until judgment has been entered.” Jetero Const. Co., Inc.,

531 F.2d at 1352. The Federal Rules contemplate that post-trial motions are to be filed

after judgment is entered. See Fed. R. Civ. P. 59, 60. And there is no such thing as a

motion to “reconsider” the Court’s denial of Defendants’ Rule 50(a) motion; after the

case has been submitted to the jury and there is a verdict, there cannot be

“reconsideration” of a Rule 50(a) motion.1

        4.      In sum, there is no reason to delay entry of judgment. After judgment is

entered, the Defendants may still pursue their post-trial motions.2 And, once judgment is

entered, Plaintiffs will be able to file their bill of costs and attorneys’ fee petition, which

are also normally filed after entry of judgment. See Fed. R. Civ. P. 54(d). Furthermore,

until judgment is entered, Plaintiffs cannot pursue action to enforce the judgment, or

move to reinstate Plaintiffs’ indemnification claim against the City of East Cleveland. See

Dkt. 124 at 38 (order dismissing indemnification claim at Count XI as not ripe because

no judgment had yet been entered).

        WHEREFORE, Defendants’ request to defer entry of judgment should be denied

and judgment on the verdicts should be entered forthwith.

                                                Respectfully submitted,
                                                s/ Elizabeth Wang

Mark Loevy-Reyes                                Elizabeth Wang
LOEVY & LOEVY                                   LOEVY & LOEVY
311 N. Aberdeen St., 3rd Fl.                    2060 Broadway, Ste. 460
                                                            
1
   Defendants did not file their motion under Rule 50(b). See Dkt. 351. But even if Defendants’ motion for
reconsideration were construed as a Rule 50(b) motion, such motions are also normally filed after entry of
judgment. Fed. R. Civ. P. 50(b). 
2
   Indeed, the Court granted Plaintiffs’ motion for an extension of time to file a response to Defendants’
post-trial motions. See Non-document Order dated 11/28/18.


                                                    2
 
     Case: 1:17-cv-00377-JG Doc #: 356 Filed: 11/28/18 3 of 3. PageID #: 7177



Chicago, IL 60607                          Boulder, CO 80302
O: (312) 243-5900                          O: (720) 328-5642
mark@loevy.com                             elizabethw@loevy.com
Counsel for Plaintiffs Wheatt and Glover

s/ Michael B. Pasternak
Michael B. Pasternak                              Brett Murner
Park Center II, Suite 411                         208 North Main Street
3681 South Green Road                             Wellington, OH 44090
Beachwood, OH 44122                               O: (440) 647-9505
O: (216) 360-8500                                 bmurner@yahoo.com
Mpasternak1@msn.com
Counsel for Plaintiff Johnson

                                CERTIFICATE OF SERVICE

     I, Elizabeth Wang, an attorney, hereby certify that on November 28, 2018, I served via
CM/ECF the foregoing Plaintiffs’ Response.

                                           s/ Elizabeth Wang
                                           Attorney for Plaintiff

                            CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.1(f), I hereby certify that the foregoing Memorandum complies
with the 15-page limitation for memoranda relating to a non-dispositive motion in a case
assigned to the Standard Track.

                                           s/ Elizabeth Wang




                                              3
 
